DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1. This office action is in response to communications filed 1/18/2021 Claims 1, 3, 10, 12, 13, 15, 18, 30, 31, 32, 33 and 34 are amended. Claims 2, 4, 5, 6, 7, 8, 9, 11, 14, 16, 17, 19, 20 are original. Claims 21-29 are canceled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, 30-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

1. 	Claims 1-6, 8-11, 13-16, 19, 20, 30, 31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2019/0034712 Golan et al. (hereinafter Golan).

2. 	Regarding Claim 1, Golan discloses A method for drowning detection based on swimmer analytics (abstract, detecting human drowning), the method comprising:
 	obtaining a visual input from one or more cameras observing a water area (Fig. 2: Camera 22; Fig. 4: step 41 sensing underwater images);
 	analyzing each swimmer in the water area (Fig. 5: step 51 –humans in water detection), based on visual input from the one or more cameras, wherein said analyzing comprises determining a risk level of each swimmer ([0059], analyzing a sequence of video frames [0061] Each humans-in-water candidate may be tracked in the video frames using a visual tracking algorithm (step 52)), whereby a first risk level is determined for a first swimmer and a second risk level is determined for a second swimmer ([0061], drowning risk is estimated based on non-movement detection; [0099]), wherein the first risk level is higher than the second risk level (implicit from [0061]); and
 	automatically detecting potential drowning events, for each swimmer ([0092], Different object detection and recognition algorithms have different detection/classification accuracy and require different computational resources. Usually accuracy comes on the cost of speed and vice versa. Therefore, processing performed in real-time), wherein said automatically detecting is performed by utilizing computational resources in a non-uniform manner in respect of the first swimmer and for the second swimmer ([0099], system's aim is drowning detection, it is of interest to recognize situations in which a human is submerged and does not move),
[0092] Different object detection and recognition algorithms have different detection/classification accuracy and require different computational resources. Processing performed in real-time), and 
 	applying reduced computational resources with respect to the second swimmer, wherein the increased computational resources are higher than the reduced computational resources ([0092]–[0094], use more accurate resources after filtering the candidates with lower confidence grade;).
 	wherein said automatically detecting comprises comparing a confidence measurement of a detection algorithm with a respective threshold in order to determine existence of a potential drowning event ([0098], multi-object tracker may associate each humans-in-water candidate with an active track or a new track. The track may track objects that change in time and in location); and
 	wherein said utilizing computational resources in a non-uniform manner comprises setting a first threshold with respect to the first swimmer and a second threshold with respect to the second swimmer, wherein the first threshold is lower than the second threshold, whereby a same detected potential event having a confidence measurement between the first threshold and the second threshold is configured to be reported with respect to the first swimmer but not with respect to the second swimmer, whereby computational resources utilized with relation to the first swimmer are increased with respect computation resources utilized with relation to the second swimmer ([0099], Since one of the system's aim is drowning detection, it is of interest to recognize situations in which a human is submerged and does not move. Therefore, the method may be interested in tracks in which the location and posture did not change over time. This may be accomplished by assigning different tracks for different postures 153. For each active track it may be possible to estimate its "amount" of movement at a certain temporal window 154, and in case of non-movement, or a movement smaller than a certain pre-defined for a pre-defined amount of time that is associated with a drowning risk, the method may output the severity of the event, and the system may output a warning, or an alarm, depending on the severity).
 	Golan may not explicitly disclose automatically detecting potential drowning events in a non-uniform manner in respect of the first swimmer and for the second swimmer, comprises setting a first threshold with respect to the first swimmer and a second threshold with respect to the second swimmer, wherein the first threshold is lower than the second threshold.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teaching statement in par. 92 of Golan to modify the object tracking steps 153 and non-movement detection step 154.  That is, based on the movement of a tracked object, the computational resources should be increased or decreased accordingly in view of the teaching statement in par. 92.  By doing so, the drowning risk detection can be accurately detected.   
 	
3. 	Regarding Claim 2, Golan discloses The method of Claim 1, wherein the risk level of each swimmer is related to drowning potential of the each swimmer ([0099], system's aim is drowning detection, it is of interest to recognize situations in which a human is submerged and does not move).

4. 	Regarding Claim 3, Golan discloses The method of Claim 1, wherein said analysing comprises determining a descriptor for each swimmer ( [0057], system runs a video analytics method. [0067], subcategorization by age or gender), 
 	wherein the descriptor comprises at least one of the following: 
 	demographic information, an estimated swimming quality level, 
 	a behavior descriptor of the each swimmer in the water area ([0081], An implicit association includes the fact that an algorithm that is based on certain descriptors extracted from the underwater image automatically clustered the data. [0099], system's aim is drowning detection, it is of interest to recognize situations in which a human is submerged and does not move.), and 
 	an interaction descriptor of the each swimmer with other swimmers in the water area; and
 	wherein the risk level of each swimmer is determined based on the descriptor of the each swimmer ([0099], For each active track it may be possible to estimate its "amount" of movement at a certain temporal window 154, and in case of non-movement, or a movement smaller than a certain pre-defined for a pre-defined amount of time that is associated with a drowning risk, the method may output the severity of the event).

5. 	Regarding Claim 4, Golan discloses  The method of Claim 1, wherein said analysing comprises extracting descriptor about the each swimmer from a database ([0067], The output humans-in-water models may model explicitly, or implicitly, multiple sub-categories, each associated, for instance, with a different human posture (as detailed later) or any other type of subcategories), wherein the descriptor comprises at least one of the following: medical information and depiction of normal swimming activity; and wherein the risk level of each swimmer is determined based on the descriptor of the each swimmer ([0081], An implicit association includes the fact that an algorithm that is based on certain descriptors extracted from the underwater image automatically clustered the data, wherein the resulted clustering turns out to be associated with posture).

6. 	Regarding Claim 5, Golan discloses  The method of Claim 1, wherein said determining the risk level of the each swimmer comprises determining a location of the each swimmer (Fig. 15: 151, 152, 153 tracking; [0099], tracks location and posture), retrieving a risk level of the location of the each swimmer, wherein the risk level of the each swimmer is based on the risk level of the location of the each swimmer (step 154 non movement detection).

7. 	Regarding Claim 6, Golan discloses  The method of Claim 1, having a first classifier and a second classifier ([0058], The system senses underwater images (step 41) from the video camera/s), both configured to predict a likelihood of a potential drowning event ([0061], the chance for each track to be associated with a drowning event may be estimated (step 53)), wherein the first classifier is configured to utilize the increased computational resources ([0092], Different object detection and recognition algorithms have different detection/classification accuracy and require different computational resources), wherein the second classifier is configured to utilize the reduced computational resources ([0092], Different object detection and recognition algorithms have different detection/classification accuracy and require different computational resources), wherein said automatically detecting comprises applying the first classifier with respect to the first swimmer, and applying the second classifier with respect to the second swimmer (Fig. 5; [0061], Each humans-in-water candidate may be tracked in the video frames using a visual tracking algorithm (step 52)). 

8. 	Regarding Claim 8, Golan discloses  The method of Claim 6, wherein the first classifier is configured to receive a first set of features (([0058], The system senses underwater images (step 41) from the video camera), wherein the second classifier is configured to receive a second set of features (([0058], The system senses underwater images (step 41) from a different video camera), wherein the first set of features comprises a first feature ([0060], a training set of underwater images ), 
 	wherein the second set of features comprises a second feature ([0060], a training set of underwater images ), wherein the first feature and the second feature are representative of a same trait, wherein a number of potential values of the first feature is greater than a number of potential values of the second feature ([0064], This training set may comprise "positive" examples 62, which means that the underwater images comprise humans-in-water, and a set of "negative" examples 63 that may comprise any other images, such as underwater images without humans and underwater images with non-human objects).

9. 	Regarding Claim 9, Golan discloses  The method of Claim 1, wherein said automatically detecting comprises applying a detection algorithm for the first and second swimmers periodically, wherein said applying comprises applying the detection algorithm at a first rate for the first swimmer and applying the detection algorithm at a second rate for the second swimmer ([0065], the algorithm 61 outputs after the training stage a model or a plurality of models for humans-in-water, wherein the first rate is higher than the second rate ([0060], this detection uses at least a machine learning algorithm, which may be trained with a training set of underwater images).
 	Golan does not disclose applying increased computational resources to the first swimmer and applying reduced computational resources to the second swimmer.  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to using the teaching statement in par. 92 of Golan to modify the object tracking steps 153 and non-movement detection step 154.  That is, based on the movement of a tracked object, the computational resources should be increased or decreased accordingly in view of the teaching statement in par. 92.  By doing so, the drowning risk detection can be accurately detected.   

10. 	Regarding Claim 10, Golan discloses  A method for -drowning detection based on swimmer analytics (abstract, detecting human drowning), the method comprising:
 	obtaining a visual input from one or more cameras observing a water area(Fig. 2: Camera 22; Fig. 4: step 41 sensing underwater images); 
 	analyzing each swimmer in the water area (Fig. 5: step 51 –humans in water detection), based on visual input from the one or more cameras, wherein said analyzing comprises determining a risk ([0059], analyzing a sequence of video frames [0061] Each humans-in-water candidate may be tracked in the video frames using a visual tracking algorithm (step 52)), whereby a first risk level is determined for a first swimmer and a second risk level is determined for a second swimmer ([0061], drowning risk is estimated based on non-movement detection; [0099]), wherein the first risk level is higher than the second risk level (implicit from [0061]);
 	automatically detecting potential drowning events, for each swimmer ([0092], Different object detection and recognition algorithms have different detection/classification accuracy and require different computational resources. Usually accuracy comes on the cost of speed and vice versa. Therefore, processing performed in real-time), wherein said automatically detecting is performed by utilizing computational resources in a non-uniform manner in respect of the first swimmer and for the second swimmer (abstract, attempting to detect humans in a sequence of underwater images taken by a single camera), wherein said automatically detecting comprises applying increased computational resources with respect to the first swimmer [0092] Different object detection and recognition algorithms have different detection/classification accuracy and require different computational resources. Processing performed in real-time), and applying reduced computational resources with respect to the second swimmer, wherein the increased computational resources are higher than the reduced computational resources ([0092]–[0094], use more accurate resources after filtering the candidates with lower confidence grade);
 	wherein said automatically detecting comprises:
 	obtaining a first visual input with respect to the first swimmer; 
 	obtaining a second visual input with respect to the second swimmer, wherein the first visual input comprises more information than the second visual input;
 	utilizing the first visual input in order to determine a potential drowning event with respect to the first swimmer; and
([0099], Since one of the system's aim is drowning detection, it is of interest to recognize situations in which a human is submerged and does not move. Therefore, the method may be interested in tracks in which the location and posture did not change over time. This may be accomplished by assigning different tracks for different postures 153. For each active track it may be possible to estimate its "amount" of movement at a certain temporal window 154, and in case of non-movement, or a movement smaller than a certain pre-defined for a pre-defined amount of time that is associated with a drowning risk, the method may output the severity of the event, and the system may output a warning, or an alarm, depending on the severity).
 	Golan may not explicitly disclose automatically detecting potential drowning events in a non-uniform manner in respect of the first swimmer and for the second swimmer,
 	obtaining a first visual input with respect to the first swimmer; 
 	obtaining a second visual input with respect to the second swimmer, wherein the first visual input comprises more information than the second visual input;
 	utilizing the first visual input in order to determine a potential drowning event with respect to the first swimmer; and
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teaching statement in par. 92 of Golan to modify the object tracking steps 153 and non-movement detection step 154.  That is, based on the movement of a tracked object, the computational resources should be increased or decreased accordingly in view of the teaching statement in par. 92.  By doing so, the drowning risk detection can be accurately detected.   

11. 	Regarding Claim 11, Golan discloses  The method of Claim 10, wherein the first and second visual inputs differ in at least one of the following: a resolution of images ([0060], video frames and may be applied in different resolutions of the images at different times and at different image parts), a video frame rate, a patch size.

12. 	Claim 13 is a method claim and is rejected using the same rejection made to the method of Claim 1.

13. 	Claim 15 is a method claim and is rejected using the same rejection made to the method of Claim 1.

14. 	Regarding Claim 16, Golan discloses  The method of Claim 1, wherein the water area comprises a first water area and a second water area, wherein the first and the second water areas are separated, wherein the first swimmer is located in the first water area and the second swimmer is located in the second water area ([0003], professional swimming pools).

15. 	Regarding Claim 19, Golan discloses  The method of Claim 1, wherein said utilizing computational resources in a non-uniform manner comprises applying a first algorithm to detect a potential drowning event of the first swimmer ([0061], Each humans-in-water candidate may be tracked in the video frames using a visual tracking algorithm (step 52)) and applying a second algorithm to detect a potential drowning event of the second swimmer, wherein the second algorithm is configured to utilize less computational resources than the first algorithm ([0062], humans-in-water detection algorithms that detect humans from underwater images, in particular from images obtained by a single camera. Detecting humans submerged, or partly submerged, in water (as opposed to pedestrian detections, for instance), may comprise recognizing humans at a variety of postures).

 	Regarding Claim 20, Golan discloses  The method of Claim 19, wherein the first algorithm has a reduced likelihood of having a false negative detection of potential drowning events in comparison to the second algorithm ([0059], FIG. 5, in order to detect drowning events, the method may comprise analyzing a sequence of video frames, which may represent underwater images taken by the cameras of the system. Processing steps, such as comparison, be performed by the central processing unit of the pool unit 11).

17. 	Claim 30 is a device claim and is rejected using the same rejection made to the method of Claim 1.

18. 	Claim 31 is a computer apparatus claim and is rejected using the same rejection made to the method of Claim 10.

19. 	Claim 33 is a computer apparatus claim and is rejected using the same rejection made to the method of Claim 10.

 20. 	Claim 34 is a computer apparatus claim and is rejected using the same rejection made to the method of Claim 1.

21. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2019/0034712 Golan et al. (hereinafter Golan) in view of U.S. Patent Application 2018/0040223 Bodi

22. 	Regarding Claim 14, Golan discloses The method of Claim 13, 
 	However, Golan may not explicitly disclose wherein the spotter is one of the following:

 	a lifeguard in charge of the water area.
 	However, Bodi teaches wherein the spotter is one of the following:
 	a personal spotter of the second swimmer; and 
 	a lifeguard in charge of the water area (Fig. 1; [0110], The detectors 10a-10c wirelessly communicate 11 with a base station 12 being monitored by another person 3 (e.g. lifeguard or the like)).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the humans in water model as taught in Gola with a user-programmable system tailored to particular swimmers as taught in Bodi for the purposes of detecting dangerous situations of an individual in a body of water.


23. 	Claims 12 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2019/0034712 Golan et al. (hereinafter Golan) in view of U.S. Patent Application 2016/0340006, Tang.

24. 	Regarding Claim 12, Golan discloses  A method for drowning detection based on swimmer analytics (abstract, detecting human drowning), the method comprising: 
 	obtaining a visual input from one or more cameras observing a water area (Fig. 2: Camera 22; Fig. 4: step 41 sensing underwater images);
 	analyzing each swimmer in the water area (Fig. 5: step 51 –humans in water detection), based on visual input from the one or more cameras, wherein said analyzing comprises determining a risk level of each swimmer ([0059], analyzing a sequence of video frames [0061] Each humans-in-water candidate may be tracked in the video frames using a visual tracking algorithm (step 52)), whereby a first risk level is determined for a first swimmer and a second risk level is determined for a second swimmer ([0061], drowning risk is estimated based on non-movement detection; [0099]), wherein the first risk level is higher than the second risk level (implicit from [0061]); and
 	automatically detecting potential drowning events, for each swimmer [0092], [0092] Different object detection and recognition algorithms have different detection/classification accuracy and require different computational resources. Usually accuracy comes on the cost of speed and vice versa. Therefore, processing performed in real-time), wherein said automatically detecting is performed by utilizing computational resources in a non-uniform manner in respect of the first swimmer and for the second swimmer (abstract, attempting to detect humans in a sequence of underwater images taken by a single camera), wherein said automatically detecting comprises applying increased computational resources with respect to the first swimmer [0092] Different object detection and recognition algorithms have different detection/classification accuracy and require different computational resources. Processing performed in real-time), and applying reduced computational resources with respect to the second swimmer, wherein the increased computational resources are higher than the reduced computational resources ([0092]–[0094], use more accurate resources after filtering the candidates with lower confidence grade);
 	wherein said obtaining and said automatically detecting are performed periodically, wherein a rate at which said automatically detecting is performed with respect to the first swimmer is higher than a rate at which said automatically detecting is performed with respect to the second swimmer. ([0099], Since one of the system's aim is drowning detection, it is of interest to recognize situations in which a human is submerged and does not move. Therefore, the method may be interested in tracks in which the location and posture did not change over time. This may be accomplished by assigning different tracks for different postures 153. For each active track it may be possible to estimate its "amount" of movement at a certain temporal window 154, and in case of non-movement, or a movement smaller than a certain pre-defined for a pre-defined amount of time that is associated with a drowning risk, the method may output the severity of the event, and the system may output a warning, or an alarm, depending on the severity).
 	Golan may not explicitly disclose automatically detecting is performed by utilizing computation resources in a non-uniform manner in respect of the first swimmer and for the second swimmer,
 	However, Tang teaches automatically detecting potential drowning events ([0038], detection is done automatically. Claim 12) in a non-uniform manner in respect of the first swimmer and for the second swimmer ([0033], The frequencies of arm movements as well as the position of the arms of a Swimmer in Danger are very different from those of other swimmers)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detection of drowning swimmers as taught in Golan using a drone as taught in Tang for the purposes of improving the survival rate of a man-overboard.

25. 	Claim 32 is a computer apparatus claim and is rejected using the same rejection made to the method of Claim 12.


26. 	Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Golan as applied to claim 1 above, and further in view of U.S. Patent Application 2016/0005292 Carroll.

27. 	Regarding Claim 17, Golan discloses The method of Claim 1, in response to said automatically detecting a potential drowning event:
([0098]-[0099], humans-in-water candidate with an active track or a new track. The track may track objects that change in time and in location.); and
 	However, Golan does not explicitly disclose mechanically adjusting a position of a visual indicator configured to visually illuminate an area within the water area, wherein said mechanically adjusting comprises adjusting the position so that the visual indicator visually illuminates the location of the swimmer.
 	Carroll teaches mechanically adjusting a position of a visual indicator (Fig. 3: 16 visual indicator) configured to visually illuminate an area within the water area (abstract, wherein the visual indicator includes light), wherein said mechanically adjusting comprises adjusting the position so that the visual indicator visually illuminates the location of the swimmer ([0007], This product appears to use monitors/receivers on tripods that communicate with the headband worn by the swimmer; the first (yellow) alert is purely a visual yellow light set off by the headband).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Golan with Carroll and provide a lighted headband for the swimmer for the purposes of enhancing visibility for the swimmer.

28. 	Claim 18 is a method claim, rejected using the same rejection made to the method of Claim 1 and 17.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/OMER KHALID/Examiner, Art Unit 2422         
                                                                                                                                                                                               /MICHAEL LEE/Primary Examiner, Art Unit 2422